Citation Nr: 0210445	
Decision Date: 08/23/02    Archive Date: 08/29/02

DOCKET NO.  00-13 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Columbia, South Carolina


THE ISSUE

Entitlement to an increased rating for chronic brain syndrome 
(CBS), currently evaluated as 30 percent disabling.

(The issue of entitlement to a rating in excess of 10 percent 
for residuals of a right thigh gunshot wound (GSW) shall be 
the subject of a future appellate decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from July 1951 to July 1955.  

This appeal arises from an October 1999 rating action that 
denied a rating in excess of 30 percent for CBS associated 
with brain trauma.  The veteran file a Notice of Disagreement 
with that denial in October 1999, and a Statement of the Case 
(SOC) was issued in April 2000.  A Substantive Appeal was 
filed in June 2000.

In October 2000, the veteran testified at a hearing before a 
hearing officer at the RO; the transcript of that hearing is 
of record.  A Supplemental SOC (SSOC) was issued in January 
2001.

In June 2001, the Board of Veterans Appeals (Board) remanded 
this case to the RO for further development of the evidence, 
to include due process development.  An SSOC was issued in 
March 2002. 

In May 2002, the veteran submitted to the Board additional 
evidence, consisting of a September 2000 private medical 
statement, with a waiver of his right to have the RO 
initially consider it.  Hence, that evidence will be 
considered in the Board's adjudication of the issue of See 
38 C.F.R. § 20.1304(c).  [Parenthetically, the Board notes 
that the regulation governing the submission of additional 
evidence recently was amended.  See 66 Fed. Reg. 3,009 - 
3,105 (January 23, 2002) (to be codified at 38 C.F.R. 
§ 20.1304).  This amendment, effective February 22, 2002, 
eliminates the requirement of a waiver of RO jurisdiction 
before the Board may consider additionally submitted evidence 
in the first instance.]

The Board is undertaking additional development with respect 
to the claim for a rating in excess of 10 percent for 
residuals of a right thigh GSW, pursuant to authority granted 
by 67 Fed. Reg. 3,099, 3,104 (January 23, 2002) (to be 
codified at 38 C.F.R. § 19.9(a)(2)).  When it is completed, 
the Board shall provide notice of the development as required 
by Rule of Practice 903 (67 Fed. Reg. 3,099, 3,105)        
(January 23, 2002) (to be codified at 38 C.F.R. § 20.903).  
After giving the notice and reviewing your response to the 
notice, the Board shall prepare a separate appellate decision 
addressing this issue.

As a final preliminary matter, the Board notes that several 
documents of record, to include the veteran's July 1999 claim 
for an increased rating, the September 2000 private medical 
report submitted by the veteran, and the April 2002 statement 
by the veteran's representative, all appear to raise the 
issues of service connection for headaches and/or dizziness 
as a residual of the in-service head injury that formed the 
basis for the veteran's service connection for CBS.  However, 
these issues have not been adjudicated by the RO, and are not 
properly before the Board; hence, they are referred to the RO 
for appropriate action.  


FINDINGS OF FACT

1. All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2. The veteran's CBS is manifested by a logical and coherent 
thought process, some sleep impairment, a mildly-dysphoric 
mood, a mildly-constricted affect, no more than mild 
memory loss, and no significant cognitive impairment; 
these symptoms are productive of occupational and social 
impairment with no more than occasional decrease in work 
efficiency and intermittent periods of inability to 
perform occupational tasks. 



CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for CBS are 
not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 1991 and 
Supp. 2001); 38 C.F.R. Part 4, including §§ 3.321, 4.1, 4.2, 
4.7, 4.10, 4.130, Diagnostic Code 9304 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107 (West Supp. 2001).  This liberalizing law is applicable 
to this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  To implement the provisions of the law, the 
VA promulgated regulations published at 66 Fed. Reg. 45,620 
(August  29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The VCAA and implementing 
regulations essentially eliminate the concept of a well-
grounded claim.  38 U.S.C.A. § 5107(a) (West Supp. 2001); 66 
Fed. Reg. 45,620 (August 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.102).  They also include an enhanced duty on 
the part of the VA to notify a claimant of the information 
and evidence needed to substantiate a claim.  38 U.S.C.A. 
§ 5103 (West Supp. 2001);  66 Fed. Reg. 45,620 (August 29, 
2001) (to be codified at 38 C.F.R. § 3.159(b)).  In addition, 
they define the obligation of the VA with respect to its duty 
to assist the claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A (West Supp. 2001); 66 Fed. Reg. 45,620 (August 29, 
2001) (to be codified at 38 C.F.R. § 3.159(c)).  

Having considered the record in light of the duties imposed 
by the VCAA and the implementing regulations, the Board finds 
that all notification and development action needed to fairly 
adjudicate the claim for a higher evaluation for CBS has been 
accomplished.

In the April 2000 SOC and the January 2001 and March 2002 
SSOCs, the veteran and his representative were furnished the 
pertinent laws and regulations governing this claim and the 
reasons for the denial.  Thus, the Board finds that they have 
been given sufficient notice of the information and evidence 
needed to substantiate the claim, and, as evidenced by the 
various letters soliciting information and/or evidence (see, 
e.g., the RO letters of January and July 2001 and March 
2002), have been afforded ample opportunities to submit such 
information and evidence.  In the July 2001 letter, the RO 
not only informed the veteran and his representative of the 
notice and duty to assist provisions of the VCAA, but also 
what the evidence had to show to establish entitlement; what 
information and evidence the VA still needed from the 
veteran; what the veteran could do to help with his claim; 
when and where the veteran should send the information or 
evidence; and where the veteran could call if he had 
questions or needed assistance with his claim.  In addition, 
the July 2001 RO letter informed the veteran that the VA 
would make reasonable efforts to help him obtain the 
evidence, such as medical records, necessary to support his 
claim, if he gave the VA enough information about them 
(specifically, the name and address of the providers, the 
time frame covered, and the condition for which he was 
treated) and signed a medical release so that the VA could 
request them from the person or agency that had them.  In 
light of the above, and in view of the fact that there is no 
indication that there is any existing, potentially relevant 
evidence to obtain, the Board also finds that the statutory 
and regulatory requirement that the VA notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the VA is not at 
issue in this case.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159).  Thus, the Board finds that 
the VA's duty to notify has been met.

The Board also finds that all necessary development has been 
accomplished.  The veteran has testified at a hearing on 
appeal, and, as noted in the Introduction, above, he 
submitted a private medical statement in support of his 
claim.  The RO, on its own initiative as well as pursuant to 
the June 2001 Board remand, has undertaken efforts to assist 
him by obtaining evidence necessary to substantiate his 
claim, to include affording him a comprehensive VA 
psychiatric examination in February 2002.  Neither the 
veteran nor his representative has identified, and the claims 
file does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  At the time of the 
February 2002 VA psychiatric examination, the veteran 
informed the examiner that he had never seen a mental health 
professional and had never had treatment for a mental health 
condition.

Under the circumstances, the Board finds that, at this 
juncture, adjudication of the claim for a higher evaluation 
for CBS on the merits, without directing or accomplishing any 
additional notification and/or development action, poses no 
risk of prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

A. Background

Historically, service connection for CBS associated with 
brain trauma was originally granted by rating action of June 
1956, and a 30 percent rating (assigned from July 1955, the 
day following separation from service) has been in effect 
since that time.  The veteran filed the current claim for a 
higher evaluation in July 1999.

In a September 2000 statement, J. W. Robinson, M.D., noted 
that the veteran was a patient that he had been following for 
15 years.  Among the veteran's other disabilities, Dr. 
Robinson noted that he veteran had a history of some problems 
with thought process, memory, concentration, etc., related to 
a previous head injury.  The physician made no other comments 
about the veteran's CBS.

On VA examination of February 2002, the veteran stated that 
he had been retired from his work of 41 years since 1991, and 
that he had to retire from his position because of problems 
bending down and getting back up, and problems with 
dizziness.  He also stated that he had been married for 45 
years, got along fairly with his wife and well with his 
daughters, had about a dozen close friends who he saw about 
once or twice a week, and attended church about twice a 
month.  The examiner indicted that he had reviewed the claims 
file in its entirety.  The veteran's prior service (to 
include a head injury), medical and psychiatric histories 
also were reported.    

On examination, the veteran was alert, quite oriented, 
attentive, and cooperative; he also maintained good eye 
contact with the examiner.  His mood was described as mildly 
dysphoric and his affect was mildly constricted.  His speech 
was at a regular rate and rhythm, and there was no evidence 
of psychomotor agitation or retardation.  The examiner 
described the veteran's thought process as quite logical and 
coherent, and noted that his thought content was devoid of 
any current auditory or visual hallucinations.  There was no 
evidence of delusions, or current suicidal or homicidal 
ideation.  While the examiner noted that the veteran reported 
some minor memory problems (e.g., the names of individuals he 
served with), the examiner noted that, during the 
examination, the veteran's memory was intact for immediate, 
recent and remote events. 

The Axis I diagnosis was adjustment disorder, although the 
examiner noted that the veteran did have some trauma-related 
symptoms.  The examiner noted that there was no cognitive 
impairment at that time.  He assigned a Global Assessment of 
Functioning (GAF) scale score of 68.  In the "Discussion" 
portion of the report, the examiner specifically commented 
that, while there appeared to be some impairment of the 
veteran's social adaptability and interactions with others, 
it appeared to be more related to his physical problems than 
to his service-connected psychological disorder or cognitive 
impairment.  Moreover, the doctor stated that there appeared 
to maybe be some slight difficulty in the veteran's ability 
to maintain employment and perform job duties in a reliable, 
flexible, and efficient manner, and he estimated the 
veteran's level of disability related to his adjustment 
disorder to be in the mild range.    

B.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4.  When a question arises as to 
which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating; 
otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3.  The veteran's entire history is reviewed when 
making disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  However, the 
current level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The veteran's CBS is rated as dementia due to head trauma, 
under 38 C.F.R. § 4.130, DC 9304, under a general rating 
formula for mental disorders.  Under that rating formula, 30 
percent evaluation is warranted for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  

A 50 percent evaluation is warranted for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent evaluation is warranted for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relationships, judgment, thinking or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.  

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as:  grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent ability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
closes relatives, own occupation, or own name.  

The medical evidence pertinent to the claim under 
consideration (primarily, the February 2002 examination 
report), indicates that the veteran's CBS is manifested by a 
logical and coherent thought process, some sleep impairment, 
a mildly-dysphoric mood, a mildly-constricted affect, no more 
than mild memory loss, and no significant cognitive 
impairment.  The Board finds that these symptoms are 
consistent with the criteria for no more than the current 30 
percent rating, which, as indicated above, is assigned for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks, with the veteran generally 
functioning satisfactorily, with routine behavior, self-care, 
and normal conversation. 

While the veteran asserts that a higher evaluation is 
warranted, the medical findings simply do not demonstrate 
symptoms of the veteran's service-connected CBS result in the 
degree of occupational and social impairment with reduced 
reliability and productivity, and difficulty in establishing 
and maintaining effective work and social relationships, 
required for at least the next higher, 50 percent, rating 
under DC 9304.  While on the current VA examination, the 
veteran's mood appeared to be mildly dysphoric and his affect 
was mildly constricted, the flattened affect required for a 
50 percent rating was not demonstrated.  Other requirements 
for a 50 percent rating include circumstantial, 
circumlocutory, or stereotyped speech and impaired judgment 
and abstract thinking, but on the latter examination the 
veteran's thought process was quite logical and coherent, and 
his thought content was devoid of hallucinations and 
delusions.  Moreover, the veteran's speech was at a regular 
rate and rhythm, and there was no evidence of psychomotor 
agitation or retardation.  

Although his September 2000 letter, Dr. Robinson noted the 
veteran's history of some problems with thought process, 
memory, and concentration, and the veteran complained of 
long-term memory loss at the October 2000 hearing on appeal, 
on the current VA mental status examination his memory was 
intact for immediate, recent, and remote events - evidence 
that he does not have the degree of short- and long-term 
memory impairment (e.g., retention of only highly-learned 
material, forgetting to complete tasks) required for a 50 
percent rating.  The VA examiner noted that he sometimes had 
difficulty recalling the names of some of the individuals 
with whom he had contact during his military service, but he 
was able to recall all the events associated with military 
events.  The VA doctor specifically commented that, even 
though the veteran reported some difficulties with memory, he 
observed no apparent difficulty either on the mental status 
examination or throughout the interview, as the veteran 
appeared to be able to recall information without much 
difficulty.  The Board notes that the DC 9304 criteria for a 
30 percent rating specifically contemplate mild memory loss 
such as forgetting names.

With regard to the degree of impairment of abstract thinking, 
the veteran was able to concentrate well enough to spell 
backwards on examination, but was unable to interpret a 
proverb, and he had limited insight into his current 
condition.  As to the question of sleep impairment, the 
veteran reported some problems sleeping, indicating that he 
slept about 3 or 4 hours per night.  The Board notes that the 
criteria for 30 percent rating specifically contemplate sleep 
impairment.

Furthermore, the examiner assessed the veteran's psychiatric 
impairment as "mild," and assigned a GAF of 68.  According 
to the Fourth Edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV), GAF scores between 61 and 70 indicate 
mild symptoms (e.g., depressed mood and mild insomnia) or 
some difficulty in social, occupational, or school 
functioning, but generally functioning pretty well, and had 
some meaningful interpersonal relationships.  The Board finds 
the examiner's assessment, and the GAF currently assigned are 
certainly indicative of no greater impairment than that 
contemplated in the current 30 percent rating.  

Under these circumstances, the Board finds that no more than 
the current 30 percent evaluation for CBS, evaluated as 
dementia, is warranted, and that the criteria for at least 
the next higher, 50 percent, evaluation simply are not met.  
It logically follows that the criteria for an even higher 
evaluation of 70 or 100 percent likewise are not met.  

The above determinations are based upon consideration of 
applicable provisions of the rating schedule.  Additionally, 
however, there is no showing that the veteran's CBS reflects 
so exceptional or so unusual a disability picture as to 
warrant the assignment of any higher evaluation on an extra-
schedular basis.  In this regard, the Board notes that the 
disability is not objectively shown to markedly interfere 
with employment (i.e., beyond that contemplated in the 
assigned rating).  The veteran has retired, and the VA 
examiner indicated there appeared to maybe be some slight 
difficulty in the veteran's ability to maintain employment 
due to CBS.  The Board finds that more interference than 
contemplated in the current 30 percent rating simply is not 
shown.  Moreover, the veteran's CBS is not shown to warrant 
frequent periods of hospitalization, or to be so exceptional 
or unusual as to otherwise render impractical the application 
of the regular schedular standards.  In the absence of 
evidence of such factors as those outlined above, the Board 
is not required to remand the claim to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

For all the foregoing reasons, the claim for an increased 
evaluation for CBS must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit of the doubt doctrine.  However, as the preponderance 
of the evidence is against the veteran's claim, that doctrine 
is not applicable in the instant appeal.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1991).


ORDER

A rating in excess of 30 percent for CBS is denied.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

